DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 9/3/2021, claims 1, 14, and 20 have been amended. The currently pending claims considered below are claims 1-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jack P. Friedman (Reg. # 44,688) on 10/13/2021.
The application has been amended as follows:
AMENDMENTS TO THE CLAIMS
Pease amend the following claim:
	1. (Currently amended) A method for backing-up information stored in a mobile computing device, said method comprising:
in response to a determination that a movement of the mobile computing device of a distance is not higher than a specified distance movement threshold, detecting, by the mobile computing device, one or more support computing devices located within a corresponding communication range and being available to support the mobile computing device for backing-up the information stored in the mobile computing device
detecting, by the mobile computing device, a dangerous condition indicative of a risk of inoperability of the mobile computing device; and
sending, by the mobile computing device, back-up information corresponding to selected information stored in the mobile computing device to at least one support computing device of the support computing devices in response to said detecting the dangerous condition, wherein said sending the back-up information to at least one of the support computing devices causes an upload of the back-up information from the at least one support computing device to a back-up computing system.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Xu (US Publication 2013/0282660 A1) and Bronk (US Publication 2017/0177449 A1) teach analogous art to the instant application, that of providing backup to computing systems. Xu more specifically teaches automatically backing up data for a device based on detected movement conditions. Bronk more specifically teaches selecting devices to receive backup within range of a source device. However, after careful consideration of the claim amendments and response (pages 2-21) filed on 9/3/2021, the telephone interview held on 10/13/2021, and the proposed claim amendments discussed on 10/13/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Xu in view of Bronk teaching automatically selecting devices within a range for backup when movement conditions on a backup source device is met, but does not explicitly indicate in response to determining that a distance movement of a mobile computing device is not higher than a specified distance movement threshold, detecting support computing devices within a corresponding communication range and being available to backup information stored in the mobile computing device, as disclosed in independent claim 1, and similarly in independent claims 14 and 20. Additionally, applicant’s claim amendments to clarify distance movement overcomes the double patenting rejection made by Examiner in the office action mailed on 6/3/2021.
The feature of detecting support devices based on movement of a distance is disclosed in claim 1, that recites “in response to a determination that a movement of the mobile computing device of a distance is not higher than a specified distance movement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welingkar (US Publication 2012/0084259 A1)
Claudatos (US Patent 8,341,121 B1)
Gu (US Patent 10,810,088 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168